DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on September 6, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.
Regarding Nakano, the Applicants’ analysis is incorrect.  The claims were rejected in view of three references.  Shimokawa and Mudrick teach the logic of selectively supplying power to the output or to a dummy load.  The logic is not required to be “derived” from Nakano. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Shimokawa teaches one switch that selectively routes power to the output or to a dummy load (fig 4A, item 28).  Shimokawa switch 28 s a single pole double throw switch.  Its one moving mechanism can selectively connect the input to one of the two outputs (it does not have “on” and “off” states).  This one Shimokawa switch serves the functionality of both Mudrick’s “first switch” and the Nakano “second switch”.  Shimokawa’s one switch (28) clearly provides the feature of supplying power to the output terminal in a first position and supplying power to the (dummy) load in a second position.  Mudrick and Nakano each teach that their switches are single pole, single through, thereby giving them distinct “on” and “off” positions.   Thus, it is the combination that provides the claimed switch combination.  Namely the first/second switches are on/off for supplying power to the output and off/on for supplying power to the dummy load.  Addressing only Nakano is not a persuasive rebuttal. 
Regarding the third switch, the Applicants do not appear to provide any actual arguments.  The Applicants summarize Mudrick and then quote the language from claim 1 (Remarks, pages 8-9).  The instances of underlining of “the received power” is not accompanied by any explanation, analysis or arguments to explain why the reference is deficient.  It is unclear if this underlining is even intended to be an argument. 
The Examiner notes that claims 1 and 9 only broadly recite, “identify whether the received power is greater than or equal to a threshold”.  The Examiner has already noted the breadth of the term “identify” (see Final, 7/5/22, pages 7-8, bridging sentence).  The Applicants do not present any analysis of this term to explain its meaning, rebut the Examiner’s broad interpretation, or submit claim amendments to remove the ambiguity.  
Claims 1 and 9 do not explicitly recite a sensor (or equivalent device) that is connected to the AC lines between the reception coil and rectifier to directly sense/measure received power.  If there is no explicit sensor, then how does the controller “identify” the received voltage?  The Applicants’ reply does not include any analysis.
The Examiner directs the Applicants to figure 6 of their application.  Here, the “third switch” (180) is controlled in response to a measurement taken downstream of the rectifier (IC1 measures voltage at divider RA-RB).  Furthermore, the specification (par 88-90) clearly indicates that the controller can identify the received voltage by sensing of voltage across a capacitor (at the rectifier output).  The skilled artisan would understand that the DC power output from a rectifier is proportional to the AC power input to that rectifier.  Thus, the Applicants’ own specification indicates that received power can be “identified” through sensors located elsewhere.  This supports the art limitation analysis of Kim (see below).
If the Applicants intend for “identify the received voltage” to impart specific structural features into the claims, including where sensors are located and what electrical parameters are sensed, they are invited to amend the claims accordingly.  
In the art rejection below, Kim (US 2012/0153903) is cited for its teaching of the “third switch” (instead of relying on Mudrick).  Kim (fig 2-3) discloses a wireless power receiver with an in-series third switch (220) that is turned off when an overvoltage condition exists.  The Examiner notes that Kim determines the overvoltage by comparing the DC output of the rectifier to a threshold (comparator 330).  As discussed above, the broadest reasonable interpretation of the limitation “configured to identify the received power” includes sensing the power at the output of the rectifier.  
Kim replaces Mudrick because of the location of the third switch.  Kim’s switch is in-series while Mudrick discloses a shunting switch connected in parallel across the AC lines.  The logic of claim 1 (switch is off to deny power when it is high, switch is on when power is low to enable power flow to the rectifier) appears to require that the third switch be an in-series switch.  The art rejection is updated to include Kim, but not for any of the reasons argued for in the RCE.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick (US 2012/0104867) in view of Shimokawa (US 2016/0226298) and Kim (US 2012/0153903), and in further view of Nakano (US 2014/0300189).
With respect to claim 1, Mudrick discloses a wireless power reception device (fig 8; par 56-60) comprising: 
a reception coil (702) configured to receive power from a wireless power transmission device; 
a rectifier (704) configured to rectify the received power; 
an output terminal (“to load”) configured to output the rectified power to an external electronic device; 
a first switch (710) provided between the rectifier and the output terminal; and 
a controller (714) configured to 
identify the rectified power (via 712, 708), 
turn on the first switch so as for the rectified power to be supplied to the output terminal based on intensity of the rectified power falling within a preset range (par 52, 57), and 
turn off the first switch so as to block the supply of the rectified power to the output terminal based on the intensity of the rectified power not falling within the preset range (par 52, 57);
wherein the output terminal is in a form in which wired connection to a power terminal of the external electronic device is available (arrowed line marked “to load” is a “wired” connection to provide power to an electronic device; see par 8).
While the claim recites that it is the intensity of the rectified power that is identified, the specification indicates that this is done by identifying the voltage and comparing it to a preset range (see par 55).  It is noted that with the first switch open, there is no completed current path out of the rectifier and there can be no power.  Power equals voltage times current.  If current is zero, then so is power.  It appears that the only voltage can inform the controller of when to operate the switch (not “power”).  Or, since power equals voltage squared divided by resistance, any measure of voltage would also “identify” the power.  The Applicants do not dispute this analysis.  Mudrick discloses detecting rectifier output voltage and comparing it a preset range and the selectively closing the first switch when the voltage is within a preset range (par 57).
Mudrick discloses the wireless power reception device comprises a first switch and a controller that identifies the intensity of the rectified power, but does not expressly a second switch or a third switch.  Shimokawa discloses a wireless power reception device (fig 4A; par 72-105) comprising:
a reception coil (21) configured to receive power from a wireless power transmission device; 
a rectifier (22a) configured to rectify the received power; 
an output terminal (either input or output terminal of 22b) configured to output the rectified power to an external electronic device; 
a switch (28) provided between the rectifier and the output terminal; and 
a load (29) serially connected to the switch;
a controller (27) configured to: 
identify the rectified power (par 77, 81), 
control the switch so as for the rectified power to be supplied to the output terminal and so as to block the supply of the rectified power to the load based on intensity of the rectified power falling within a preset range (par 79, 85, 89), and 
control the first so as to block the supply of the rectified power to the output terminal and so as for the rectified power to be supplied to the load based on the intensity of the rectified power not falling within the preset range (par 79, 85, 92).  
Shimokawa discloses that one switch (28) is a single-pole, double-throw switch that completes both functions of selectively connecting an output terminal or a dummy load to the rectifier output.  Only one component (output or dummy load) is connected at a time.  They are mutually exclusive.  Thus, if output is “turned on”, the other is “turned off”.  Shimokawa does not expressly disclose a distinct second switch to complete this functionality. 
Nakano (fig 2, 7; par 49, 54) discloses a distinct “second switch” (SW2a) that is used to selectively connect a dummy load (Ra) to a wireless power receiver DC bus (dummy load 23 is shown within receiver in figure 2).  As discussed above, Mudrick discloses a distinct “first switch” (710).  Shimokawa and Nakano are analogous because they are from the same field of endeavor, namely dummy loads in wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Shimokawa’s switch with two distinct switches, as suggested by Mudrick and Nakano.  The two options are electrically identical.  The skilled artisan would have understood that there is no difference between two complimentary single-pole, single-throw switches and the Shimokawa single-pole double-throw switch.
Mudrick and the combination of Shimokawa and Nakano are analogous because they are from the same field of endeavor, namely voltage-dependent switches to selectively route power in a wireless power receiver.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Mudrick to include the dummy load, as taught by Shimokawa/Nakano.  The motivation for doing so would have been to increase the power drawn by the transmitter.  Without a dummy load, the power absorbed by the receiver could drop and the transmitter could interpret this as a full battery and cease supplying power.
In the combination, Shimokawa’s switch (28) is immediately downstream of the rectifier (Shimokawa 22a; Mudrick 704).  In the combination, Mudrick discloses a first switch (for the output) and Nakao modified Shimokawa so that there is a distinct second switch (for the dummy load).  There are only two possible options for how to place the switches, either the first switch between the rectifier and second switch or for the second switch to be between the rectifier and first switch.  The selection of the second option is obvious under the “obvious to try” rationale and the selection from a finite number of identified proven solutions (there are 2), each with a reasonable expectation of success.  MPEP §2143(E).
Kim discloses a wireless power reception device (fig 2-3; par 55-71) comprising:
a reception coil (210) configured to receive power from a wireless power transmission device; 
a rectifier (230) configured to rectify the received power; 
an output terminal (output of 240) configured to output the rectified power to an external electronic device (250); 
a third switch (220) provided between the reception coil and the rectifier; and
a controller (260) configured to identify whether the received power is greater than or equal to a preset threshold value (par 68), turns off the third switch so as to block supply of the received power to the rectifier based on the received power being greater than or equal to the preset threshold range (par 68), and turn on the third switch so as to supply the received power to the rectifier based on the received power being less than the preset threshold value (par 68).  
As previously noted, and not addressed or rebutted, the claim only broadly recites that the controller is “configured to identify the received power”.  The claim does explicitly recite any type of sensor or otherwise explain how the controller is able to “identify” power at a specific location.  The Applicants’ specification indicates that measuring the rectifier output is sufficient to “identify” the received voltage.  Kim identifies the received voltage by sensing the rectified voltage.  The rectified voltage is then compared to a threshold (voltage of line 320).  The in-series third switch (220) is turned off if voltage is too high (and allowed to be on if voltage is low).  Power equals voltage times current or voltage squared divided by resistance.  Thus, Kim’s sensing and comparison of actual voltage is an accurate identification of power.
Mudrick and Kim are analogous because they are from the same field of endeavor, namely wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Mudrick to include a third switch, as taught by Kim.  The motivation for doing so would have been to protect the receiver from overvoltage.
With respect to claim 4, Kim discloses the rectifier comprises a capacitor and the preset voltage is “based on” an internal pressure of a rectifier capacitor (par 8). 
The claim only broadly recites that the threshold is “based on” the capacitor.  Different capacitors would exhibit different “pressures” and different power transfer systems would induce different voltages in the receiver.  There are many variables at play and they are all “based on” each other.  The skilled artisan would have understood that Kim’s third switch threshold is “based on” all components in the path of the communication (including a capacitor and its pressure). 
Second, whatever is the value of the Kim threshold, the skilled artisan would have been able to create an equation using the capacitor pressure and still arrive at the original value (i.e. the capacitor pressure doesn’t change how Mudrick operates).
Third, the claim does not identify how the capacitor pressure is used.  The phrase “based on” implies the presence of additional equations and changes.  For whatever numerical value is used to express the capacitor pressure, the skilled artisan would have been motivated to conceive of an equation that then subtracts this same value; thereby resulting in the threshold disclosed in the reference.  If the Kim threshold is Y and the capacitor pressure is X; then Y = Y + X – X is “based on” X.  
The Applicants have not addressed or rebutted any of these interpretations.  If the Applicants’ improvement over the prior art is how this capacitor pressure is actually used to affect nonobvious functionality in a wireless power receiver, then the claim should be amended to explicitly recite how. 
With respect to claim 5, Mudrick discloses: a communication interface (the entire Mudrick receiver is a communication interface, whereby communication is sent by impedance modulation; see par 46-47), wherein the controller is further configured to control the communication interface to transmit the information of the preset range to the wireless power transmission device based on the intensity of the rectified power not falling within the preset range (by opening/closing switch 710; Mudrick changes the load seen by the transmitter; thereby sending information).  
It is unclear why claim 5 recites that the information is “of the preset range” itself and not of whether or not the intensity of the rectifier power is within the preset range.  If the preset range is 5-10V and the detected voltage is 12V – why would the receive send information about “5-10V” to the transmitter?  Shouldn’t it send information about the 12v instead?
With respect to claim 6, Mudrick discloses a converter (706) configured to convert the rectified power to a preset intensity.  
With respect to claims 9 and 12-14, Mudrick, Shimokawa, Kim and Nakano combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1 and 4-6, respectively. 
Conclusion
The references cited in the enclosed PTO-892 form all disclose that wireless power receivers with overvoltage protection devices are known.  These references disclose that the overvoltage protection is a shunt switch; which would appear to have the opposite protection logic to what is claimed (a shunt switch would be turned on when voltage is high).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836